Citation Nr: 1509886	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  13-00 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for erectile dysfunction, and if so whether the reopened claim should be granted.

2.  Entitlement to an initial rating in excess of 30 percent for coronary artery disease.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 through December 1968.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, assigning a 100 percent convalescent rating (following myocardial infarction and stent implant) pursuant to 38 C.F.R. § 4.30, followed by a 10 percent rating from December 1, 1999, and a 30 percent rating from April 27, 2011, for coronary artery disease.  By a November 2012 decision, the RO assigned a 30 percent rating for the entire post-convalescent rating period, beginning December 1, 1999.  

Also on appeal is a June 2013 RO decision denying reopening of the claim for service connection for erectile dysfunction.  

The Veteran's authorized representative had submitted a Freedom of Information Act (FOIA) request in September 2014, and this request was fulfilled with a transmittal in October 2014.  The Veteran and his representative were then afforded a requested a 90-day interval during which to review documents received.  That interval has since expired.  

The record before the Board consists of the physical claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 
In the decision below, reopening of the claim for service connection for erectile dysfunction is granted.  The issues of entitlement to service connection for erectile dysfunction, and entitlement to a higher rating for coronary artery disease are addressed in remand that follows the decision.





FINDINGS OF FACT

1.  The Veteran did not perfect an appeal of a February 2008 rating decision denying service connection for erectile dysfunction or submit any pertinent evidence within the appeal period.
 
2.  The evidence received after the appeal period includes evidence that is not cumulative or redundant of that previously of record and relates to an unestablished fact necessary to substantiate the claim. 


CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim of entitlement to service connection for erectile dysfunction.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b) , 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

The RO in February 2008 denied service connection for the Veteran's claimed erectile dysfunction, which was then claimed as due to service-connected diabetes mellitus or posttraumatic stress disorder (PTSD).  The RO denied the claim in part based on the report of a January 2008 VA examination indicating that erectile dysfunction was reported to have started around 2000, whereas the Veteran's diabetes mellitus was not diagnosed until 2004.  The denial was also based on the examiner's conclusion that there was not enough evidence to support diagnosis of acute or chronic erectile dysfunction.  The Veteran had reported at the examination that he had decreased sexual ability, that he had been prescribed Viagra, that it only worked periodically, and that he had not used a medication for the condition since 2004.  The examiner concluded that the Veteran did not have an erectile dysfunction even while noting a reported absence of ejaculation.  

The Veteran initiated an appeal of the February 2008 decision.  However, following the RO's issuance of a statement of the case in October 2008, the Veteran failed to timely perfect an appeal.  38 C.F.R. §§ 19.32, 20.200 (2014).  While a VA Form 9 was received from a private attorney in November 2008, that attorney was not then the Veteran's authorized representative.  The Veteran was notified of this circumstance by a telephonic contact in December 2008, which is documented on a VA Form 119 contained within the claims files.  

Subsequent to the appeal period following the February 2008 decision medical records reflecting diagnoses of erectile dysfunction were added to the record.  This evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it relates to an unestablished fact necessary to substantiate the claim.  Therefore, it is new and material, and reopening of the claim is in order.


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for erectile dysfunction is granted.


REMAND

Erectile Dysfunction

Remand is required for a new VA examination including to address the question of a causal link between service-connected coronary artery disease and the claimed erectile dysfunction.  

Coronary Artery Disease 

As explained below, VA examinations in April 2011 and September 2012 addressing the Veteran's coronary artery disease did not include tests to ascertain the nature and severity of his disease.  They rather relied on the Veteran's self-report of symptoms.  However, also as explained below, the record indicates the likelihood of overlap of symptoms attributable to coronary artery disease and other disabilities.  The Veteran, as a layperson, is not qualified to ascertain the medical causes of his symptoms.  The VA examiners failed to consider other possible causes of self-reported symptoms, failed to note the Veteran's other disabilities, and thus failed to consider whether self-reported symptoms may be attributed to other causes so as to differentiate disability due to service-connected coronary artery disease. 

In November 2003 an adenosine (chemical) stress test was administered by VA, and this revealed a non-specific T-wave abnormality, as well as normal angina.  The findings were otherwise normal, including normal cardiac perfusion, wall motion, and ejection fraction.

A January 2009 VA treatment record notes that the Veteran ambulates slowly due to pain, and notes the Veteran's diagnosed left sacroiliitis with degenerative joint disease of the lumbar spine.  

Past treatment records and the Veteran's Social Security Administration (SSA) records reflect that the Veteran worked as a welder/fabricator for 35 years prior to ceasing work due to back/hip pain and/or anxiety related disorders.

VA chest X-rays in January 2008 revealed normal heart size and no infiltrates or pleural effusion.  Poor inspiration was noted, and calcified granulomas were observed in the lungs.  Osteophytes were observed in the spine.   

VA chest X-rays in May 2011 revealed no active ischemic heart disease.  The heart was observed to be of normal size, and there was only mild aortic atheromatous calcification.

At the most recent VA examination addressing the Veteran's coronary artery disease in September 2012, the Veteran reported that he had dyspnea and fatigue at a greater than 3 to 5 METs (metabolic equivalent tasks) level.  The examiner relied on these responses instead of conducting cardiac function testing.  

At a VA examination addressing the Veteran's coronary artery disease in April 211, the Veteran reported having dyspnea, fatigue, and angina at greater than 5 to 7 METs.  At that examination cardiac function testing was also not performed, with the examiner also relying on the Veteran's responses.

The September 2012 and April 2011 examiners failed to address the Veteran's back/hip pain and neuropathy, diabetes, and respiratory issues as possible conditions resulting in the self-reported level of impairment in functioning (including dyspnea and fatigue), and provided no statement indicating any attempt to differentiate symptoms due to the Veteran's coronary artery disease from those due to other causes.  Such differentiation is particularly relevant where, as here, a left ventricular ejection fraction of 60 to 64 percent was found in May 2011, and of 55 percent was found in October 2012, upon follow-up tests to the April 2011 and September 2012 physical examinations.  Neither examiner provided additional comment referencing these ejection fraction measures in May 2011 and October 2012, or referencing heart imaging performed in May 2011.  The October 2012 examiner also failed to address the apparent significant decline in work capacity reflected by the changed responses of the Veteran at the September 2012 VA examination as compared to his responses at the April 2011 examination.

While the October 2012 measure of a 55-percent ejection fraction is a reduction from the 64 percent ejection fraction found upon VA testing in November 2003, the November 2003 record notes that scores above 50 percent are considered normal.  Thus, the May 2011 and October 2012 ejection fraction results do not appear to support cardiac impairment.

Notably, in connection with contemporaneous VA treatment, as, for example, December 2011 general treatment, the Veteran had no complaints of chest pain, palpitations, or swelling, and no complaints of excess fatigue.  These contemporaneous records do reflect significant ongoing pain, treated with Methadone three times daily.  

Thus, the Board believes that an additional VA cardiovascular examination is warranted, to determine distinguish the manifestations of the service-connected disability from those of any non service-connected disorders.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  Then, the RO or the AMC should afford the Veteran an examination by an examiner with sufficient expertise to determine the current nature and severity of his coronary artery disease.  All pertinent evidence of record should be made available to and reviewed the examiner, and any indicated tests or studies should be performed.  Specifically, the examiner is to be advised that the current examination is required because prior examiners in April 2011 and September 2012 failed to conduct tests to evaluate the Veteran's cardiac functioning, and failed to consider other diagnosed disabilities as potentially causing self-reported symptoms or work incapacity, including (but not limited to) back disability, chronic pain, diabetes, and limited inspiration 

Thus, the examiner should differentiate, to the extent possible, the manifestations of the service-connected disability from those of non service-connected disorders.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  In addition, the examiner should be requested to provide an opinion concerning the impact of the service-connected disability on the Veteran's ability to work.

The rationale for each opinion expressed also must be provided.

3.  The RO or the AMC also should afford the Veteran an examination by a physician with sufficient expertise to determine the nature and etiology of any erectile dysfunction present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed the examiner, and any indicated tests or studies should be performed.  

With respect to any erectile dysfunction present during the claim period, the examiner should state an opinion as to whether there is a 50 percent or better probability that the  erectile dysfunction was caused or permanently worsened by the Veteran's service-connected posttraumatic stress disorder (PTSD), diabetes mellitus, and/ or coronary artery disease, to include medications taken for these service-connected disabilities.  

The rationale for each opinion expressed also must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  The RO or the AMC also should undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


